Citation Nr: 1421183	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-45 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative changes and arthritic pain of the cervical spine, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.

2.   Entitlement to service connection for degenerative changes and arthritic pain of the bilateral lower extremities, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.

3.  Entitlement to service connection for degenerative changes and arthritic pain of the bilateral knees, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.

4.  Entitlement to service connection for degenerative changes and arthritic pain of the bilateral feet, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1971 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before a Decision Review Officer (DRO) in July 2010 and before the undersigned in January 2012.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In this case, by virtue of his service-connected low back disability, the appellant has established veteran status, and the presumptions of service connection apply.  See Bowers v. Shinseki, 26 Vet. App. 201 (2013); Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).  In order to properly adjudicate the issues on appeal, however, additional development is needed.

First, the notification letter that was sent to the Veteran in July 2009 is inadequate because it does not address the theory of secondary service connection.  Accordingly, on remand, he needs to be provided with notice of how to establish service connection on a secondary basis, i.e. by showing that his service-connected disability either caused or aggravated his claimed conditions.  See generally Kent v. Nicholson, 20 Vet. App. 1, 20 (2006) (observing that incomplete information can render a VCAA notice letter inadequate).  

Second, it appears that there are potentially relevant records that are still outstanding.  At the July 2010 DRO hearing, the Veteran indicated that he was treated at the Morristown, Tennessee, VA Outpatient Clinic; however, a review of the claims file only reflects records from the Mountain Home VA Medical Center through August 2009.  Additionally, there are outstanding private treatment records:  an April 2004 letter from Dr. W. referenced a treatment period from May 1998 through November 1998; at his January 2012 hearing, the Veteran stated that he was treated at St. Mary's Hospital and Jefferson Memorial and was also treated by Dr. M.; and private treatment records reflect that the Veteran was seen by Dr. K, a rheumatologist, and Dr. J. M., of the Knoxville Orthopedic Clinic.  Because these records are potentially relevant to the issues on appeal, the AOJ should ask the Veteran to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these private records.  See 38 C.F.R. § 3.159(c)(1).

Lastly, there is a need for a VA examination and opinion to ascertain the nature and likely etiology of the Veteran's claimed conditions, especially whether his service-connected disability may have caused or aggravated any of his current diagnoses or whether the claimed disabilities are directly related to service.  The Board finds that the low threshold has been met to invoke VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notice letter that advises him of the information and evidence needed to substantiate his claims for service connection for degenerative joint disease/arthritis pain as secondary to his service-connected low back disability.

2.  Obtain and associate with the claims file VA treatment records from the Morristown, Tennessee, VA Outpatient Clinic.

3.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records from the following:

(a) Dr. W. for the treatment period from May 1998 through November 1998; 

(b) St. Mary's Hospital; 

(c) Jefferson Memorial (assuming that this is a different facility than Jefferson Family Physicians); 

(d)  Dr. K, Rheumatologist; and

(e)  Dr. J. M., of the Knoxville Orthopedic Clinic.

4.  After accomplishing the development requested in steps (1) through (3) above, obtain examinations of the Veteran's spine (cervical and lumbar spine) and lower extremities (including the hips, knees, and feet).   The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner must address the following questions:

(a)  For each diagnosis rendered of the cervical spine, bilateral lower extremities, bilateral hips, bilateral knees, and bilateral feet, whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's claimed condition is related to service, including the reported "duck walk" injury; and

(b) For each diagnosis rendered of the cervical spine, bilateral lower extremities, bilateral hips, bilateral knees, and bilateral feet, whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is caused by OR aggravated by the Veteran's service-connected degenerative joint disease of the fifth lumbar vertebrae.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



